Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 1 of 8 PageID 3525



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


SHERRY ATWOOD, JAMES DRISKELL,
PHIL FEATHERBAY, DON GLEDHILL,
LINDA GLEDHILL, BARB GRIFFIN,
JOETTE KELLY, CATHY LISKA, and
SCHALAMAR CREEK MOBILE
HOMEOWNER’S ASSOCIATION, INC.,

      Plaintiffs,

v.                                                       Case No. 8:19-cv-291-T-60AEP

STEVEN ADLER, LORRAINE DEMARCO
R. SCOTT PROVOST, CHARLES CROOK,
MARTI NEWKIRK, MUREX PROPERTIES,
L.L.C, THE NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY, RANDALL
KNAPP, OSPREY LINKS, LLC,
SCHALAMAR GP, INC., RICHARD LEE,
DAVID EASTMAN, and LUTZ, BOBO &
TELFAIR, P.A.,

      Defendants.
________________________________/

            ORDER GRANTING “DEFENDANTS’ MOTION FOR
         SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT”

      This matter is before the Court on “Defendants’ Motion for Summary Judgment

and Memorandum in Support,” filed by counsel for Defendants Lorraine DeMarco,

Marti Newkirk, and Murex Properties, LLC (“Murex”) (collectively, the “RICO

Defendants”) and Defendants Steven Adler, Murex, and Northwestern Mutual

(collectively, the “ADA Defendants”) on April 24, 2020. (Doc. 110). On May 9, 2020,

Plaintiffs filed a response in opposition to the motion. (Doc. 111). After reviewing the

motion, response, court file, and the record, the Court finds as follows:

                                        Page 1 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 2 of 8 PageID 3526



                                     Background

      Plaintiff Schalamar Creek Mobile Home Association, Inc. is a mobile

homeowners association suing on behalf of a class of 1,000 elderly current and former

mobile homeowners in Schalamar Creek Golf Mobile Home Park (the “Park”).

Plaintiff alleges that a number of individuals and entities fraudulently induced the

Park’s mobile homeowners to sign a new prospectus that altered their lot rents and

their resale rights, among other things. The Individual Plaintiffs bring substantive

claims and conspiracy claims under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) – Count I (against DeMarco and Newkirk), Count II

(against Murex), Count III (against DeMarco and Newkirk), and Count IV (against

Murex). Additionally, the Association brings a claim under the Americans with

Disabilities Act (“ADA”) – Count V (against Steven Adler, Murex, and The

Northwestern Mutual Life Insurance Company).

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary judgment is not

defeated by the existence of a factual dispute. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). Only the existence of a genuine issue of material fact will preclude

summary judgment. Id.

      The moving party bears the initial burden of showing that there are no genuine

issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th

Cir. 2004). When the moving party has discharged its burden, the nonmoving party

                                       Page 2 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 3 of 8 PageID 3527



must then designate specific facts showing the existence of genuine issues of material

fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995). If there

is a conflict between the parties’ allegations or evidence, the nonmoving party’s

evidence is presumed to be true and all reasonable inferences must be drawn in the

nonmoving party’s favor. Shotz v. City of Plantation, 344 F.3d 1161, 1164 (11th Cir.

2003).

                                           Analysis

RICO and RICO Conspiracy Claims (Counts I, II, III, and IV)

         The Individual Plaintiffs bring RICO claims premised on two actions by the

RICO Defendants: (1) the sale of the Park, which resulted in higher pass-on ad

valorem taxes for the mobile homeowners, and (2) forcing new homeowners to enter

into rental agreements subject to the P6 Prospectus. Upon review, the Court finds

that the Individual Plaintiffs lack standing as to both claims.

         To establish Article III standing, a plaintiff must suffer an injury in fact that is

“(1) concrete and particularized” and “(b) actual or imminent, not conjectural or

hypothetical.” Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560 (1992) (internal quotations

and citations omitted). A plaintiff must also demonstrate a causal connection between

the injury and the conduct. Id. Finally, a plaintiff must show that it is “likely, as

opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Id. at 561 (internal quotations omitted). These are not just pleading

requirements – standing is an indispensable part of a plaintiff’s case, so “each element

must be supported in the same way as any other matter on which the plaintiff bears

the burden of proof, i.e., with the manner and degree of evidence required at the

                                           Page 3 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 4 of 8 PageID 3528



successive stages of litigation.” City of Miami Gardens v. Wells Fargo & Co., 931 F.3d

1274, 1282 (11th Cir. 2019) (quoting Lujan, 504 U.S. at 561). At the summary

judgment stage of the proceedings, “the burden to establish standing is satisfied only if

affidavits or other submissions indicate that a genuine issue of material fact exists

concerning standing.” Id. at 1283. (internal quotation omitted).

      Sale of Mobile Home Park and Ad Valorem Taxes

      In his April 6, 2020, Order, United States District Judge James S. Moody, Jr.

concluded that the Individual Plaintiffs lacked standing to assert their RICO claims,

finding that “their claims are disjointed, lack factual support, and bear no causal

connection to the acts about which Individual Plaintiffs complain.” (Doc. 103). As

such, Judge Moody granted summary judgment in favor of Defendants Richard Lee,

David Eastman, Lutz, Bobo & Telfair, P.A., Randall Knapp, and Schalamar GP, Inc.

Given its conclusion, the Court noted that it appeared the remaining Defendants

would also be entitled to summary judgment on the RICO claims. The Court then

directed the Individual Plaintiffs to show cause as to why summary judgment should

not be granted in favor of the remaining Defendants.

      Following review of the response, Judge Moody granted summary judgment in

favor of Defendants Steven Adler, R. Scott Provost, Charles Crook, The Northwestern

Mutual Life Insurance Company, and Osprey Links, LLC, and against Plaintiffs

Sherry Atwood, James Driskell, Phil Featherbay, Don Gledhill, Linda Gledhill, Joette

Kelly, and Cathy Liska on the RICO claims. (Doc. 109). The Court specifically noted

that nothing in its April 21, 2020, Order precluded Defendants Newkirk, DeMarco,



                                        Page 4 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 5 of 8 PageID 3529



and Murex from moving for summary judgment against the Individual Plaintiffs for

lack of standing.

       In the pending motion for summary judgment – filed by Newkirk, DeMarco, and

Murex – the RICO Defendants argue that Plaintiffs lack Article III standing. For the

same reasons discussed by Judge Moody in his April 6, 2020, and April 21, 2020,

Orders, the Court agrees. At the time of the sale and increase in the pass-on taxes,

only one of the Individual Plaintiffs – Barb Griffin – owned a home in the park. 1 The

other Individual Plaintiffs did not buy homes until after the tax increase had occurred.

Because the Individual Plaintiffs did not purchase their homes until after the increase

in ad valorem taxes, they cannot demonstrate an injury caused by the sale since they

presumably knew the pass-on taxes at the time of the purchase.

       Additionally, as Judge Moody thoughtfully explained, the Individual Plaintiffs

lack standing because they cannot demonstrate a causal link between their alleged

injury (the increase in pass-on taxes) and the alleged violation about which they

complain (the sale of the park to Osprey Links in violation of the Association’s right of

first refusal). Because the Association would have been required to match the

purchase price offered by Osprey Lakes, the Individual Plaintiffs have not and cannot

show that their increased pass-on taxes would be different had no violation occurred.

The purchase by the Association would have resulted in the same increase in ad

valorem taxes. Therefore, because the increase in ad valorem taxes would have




1The Court granted summary judgment in favor of Defendants Steven Adler, Lorraine DeMarco, R.
Scott Provost, Charles Crook, Marti Newkirk, Murex Properties, LLC, The Northwestern Mutual Life
Insurance Company, and Osprey Links, LLC and against Barb Griffin on her RICO claims. (Doc. 109).
                                            Page 5 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 6 of 8 PageID 3530



occurred regardless of which entity purchased the park, Plaintiffs cannot show that

their injury was caused by the violation of the Association’s right of first refusal.

       P6 Prospectus Claims

       The Court also finds that the Individual Plaintiffs lack standing to pursue their

RICO claims related to the P6 Prospectus. As Judge Moody previously explained in

his April 6, 2020, Order, none of the Individual Plaintiffs were resale purchasers

forced to accept the P6 Prospectus – they purchased resale homes already subject to

the P6 Prospectus. Because none of the Individual Plaintiffs are resale purchasers

forced to accept the P6 Prospectus at closing, none of the Individual Plaintiffs have an

injury in fact.

       Conclusion

       The Individual Plaintiffs lack standing to assert their RICO and RICO

conspiracy claims. As such, the RICO Defendants are entitled to summary judgment

on Counts I, II, III, and IV.

Denial of Rights of Access Under ADA (Count V)

       In their motion, the ADA Defendants argue that the Association lacks Article

III standing to bring Count V. Although they recognize that an association may

generally bring a suit on behalf of its members, the ADA Defendants contend that the

Association does not and cannot satisfy the first and second prongs of the test

established in Hunt v. Washington State Apple Advertising Commission, 432 U.S. 333

(1977). An association only has standing “to bring suit on behalf of its members when:

(a) its members would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization’s purpose; and (c) neither

                                         Page 6 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 7 of 8 PageID 3531



the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Id. at 343.

      In the amended complaint, the Association has not identified any members that

would otherwise have standing to sue in their own right. They only generally allege

that the mobile homeowners are “elderly persons” who have “mobility, balance, gait,

vision, and hearing difficulties” and are “physically disabled” as defined by Florida and

federal law. They do not specifically identify any individuals or their corresponding

disabilities. Additionally, the amended complaint only includes a broad list of

barriers. These insufficient allegations fail to satisfy the first factor of the Hunt test.

See Drummond v. Zimmerman, 19-81532-CIV-SINGHAL, 2020 WL 1845671, at *7

(S.D. Fla. Apr. 13, 2020) (“The HOA’s broad list of alleged barriers and lack of

specified individuals with corresponding disabilities do not satisfy the first prong of

the Hunt test.”).

      Moreover, the Association fails to and cannot establish that the interests it

seeks to protect are germane to the organization’s purpose. See id. (“[T]he HOA

cannot, as a matter of law, establish the second prong of the Hunt test: that the

interests it seeks to protect are germane to the HOA’s purpose. . . . The HOA exists for

the benefit of the homeowners and the mobile home park; it is not a disability

advocacy group.”).

      Although the Association has requested leave to correct any deficiencies in this

count, the Court declines to permit amendment because the Association cannot satisfy

the second prong of the Hunt test as a matter of law. The ADA Defendants are

entitled to summary judgment on Count V.

                                         Page 7 of 8
Case 8:19-cv-00291-TPB-AEP Document 121 Filed 08/10/20 Page 8 of 8 PageID 3532



      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendants’ Motion for Summary Judgment and Memorandum in Support”

         (Doc. 110) is hereby GRANTED.

      2. The Clerk of Court is directed to enter one final summary judgment in favor

         of Defendants Richard Lee; David Eastman; Lutz, Bobo & Telfair, P.A.;

         Randall Knapp; Schalamar GP, Inc.; Steven Adler; Lorraine DeMarco; R.

         Scott Provost; Charles Crook; Marti Newkirk; Murex Properties, LLC; The

         Northwestern Mutual Life Insurance Company; and Osprey Links, LLC, and

         against Plaintiffs Schalamar Creek Mobile Homeowner’s Association, Inc.;

         Sherry Atwood; James Driskell; Phil Featherbay; Don Gledhill; Linda

         Gledhill; Barb Griffin; Joette Kelly; and Cathy Liska; See (Docs. 103; 109).

      3. The Clerk is directed to terminate any pending motions and deadlines, and

         thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 10th day of

August, 2020.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                       Page 8 of 8
